       Case 1:19-cv-11802-ALC-RWL Document 89 Filed 06/15/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                             6/15/2021
---------------------------------------------------------------X
GAVIN FINDERS, et al.,                                         :
                                                               :   19-CV-11802 (ALC) (RWL)
                                             Plaintiffs,       :
                                                               :
                  - against -                                  :   ORDER
                                                               :
BK 19 INC., et al.,                                            :
                                                               :
                                             Defendants. :
---------------------------------------------------------------X

ROBERT W. LEHRBURGER, United States Magistrate Judge.

        As ordered during the conference held on June 15, 2021:

        1. No later than June 22, 2021, Defendants shall file the affidavit regarding

documents not produced previously required to by the Court at the conference held on

March 29, 2021 (see Dkt. 80).

        2. No later than June 22, 2021, Defendants shall file notice of Mr. Khorrami’s

bankruptcy.

        3. As a sanction for vexatious conduct and failure to comply with discovery

obligations and court orders, Defendants shall pay to Plaintiff Plaintiff’s reasonable

attorneys’ fees and costs incurred in connection with Plaintiff’s May 24, 2021 letter

application and the conference held on June 15, 2021. Defendants shall make such

payment no later than 30 days after receipt of a statement of fees and costs presented

by Plaintiff.

        Additionally, no later than June 29, 2021, Defendants shall answer the Second

Amended Complaint.




                                                        1
      Case 1:19-cv-11802-ALC-RWL Document 89 Filed 06/15/21 Page 2 of 2




                                          SO ORDERED.



                                          _________________________________
                                          ROBERT W. LEHRBURGER
                                          UNITED STATES MAGISTRATE JUDGE

Dated: June 15, 2021
       New York, New York

Copies transmitted this date to all counsel of record.




                                             2
